Citation Nr: 0321577	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
ilio inguinal nerve entrapment syndrome, neuropathy, based on 
an initial grant of service connection. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus, also claimed as a left foot pain.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
hip pain.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

5.  Entitlement to service connection for cardiac chamber 
enlargement, abnormal electrocardiogram (EKG).  

6.  Entitlement to service connection for impotency.  

7.  Entitlement to service connection for chondromalacia of 
the left knee, torn medial meniscus.  

8.  Entitlement to service connection for residuals of a 
shell fragment wound of the left index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1969 and from November 1971 to December 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO granted service 
connection for ilio inguinal nerve entrapment syndrome, 
neuropathy and assigned a 10 percent disability evaluation.  
In addition, the RO denied the veteran's application to 
reopen claims of entitlement to service connection for 
bilateral pes planus, left foot pain, left hip pain, and PTSD 
and denied the veteran's claims of entitlement to service 
connection for cardiac chamber enlargement, abnormal EKG, 
impotency, 
chondromalacia of the left knee, torn medial meniscus, and 
residuals of a shell fragment wound of the left index finger 
on a de novo basis.  The veteran disagreed with the 
aforenoted actions and appealed this matter to the Board.  

As the veteran disagreed with the initial rating assigned for 
the inguinal nerve entrapment disability, that matter is 
recharacterized as it appears on the cover of this remand.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In an action dated in August 2002, the RO reopened the 
veteran's claims for service connection for bilateral pes 
planus, left foot pain, left hip pain, and PTSD.  However, 
the fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id. 


REMAND

In a correspondence dated in June 2003, the veteran requested 
a videoconference hearing at the RO.  In a memorandum dated 
in July 2003, the veteran's representative asks that the 
hearing be scheduled after September 2003.  Under these 
circumstances, the requested hearing must be scheduled.  
38 C.F.R. § 20.700(a) (2002).    

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing after September 
2003 in accordance with applicable law.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

